Title: From Thomas Jefferson to John Rutledge, Jr., 12 August 1788
From: Jefferson, Thomas
To: Rutledge, John, Jr.


          
            
              Dear Sir
            
            Paris Aug. 12. 1788.
          
          Obliged to make one letter serve for yourself and Mr. Shippen I have the honour to acknolege the receipt of your favor of Aug. 1. and his of July 12. and 31. By news from Virginia of the 12th. of June when their convention had been 11. days in session there was no doubt but that she, soon after that date, would give the 9th. vote in favor of the new constitution. N. Hampshire acceded to it on the 24th. of June. Of North Carolina no doubt is entertained. Congress have agreed to the independence of Kentuckey. An arret was published here yesterday announcing that the convocation of the States general should be for the 1st. of May next, and in the mean time suspending the Cours pleniere, but persevering in the Parliamentary reform. This I think secures the reformation of their constitution without bloodshed. You will already have heard of the commencement of hostilities between Sweden and Russia. This war I think will catch from nation to nation till it becomes general. I imagine you will find it unsafe to proceed from Vienna to Constantinople. I do not think the object will justify any personal risk. Mr. Short is not yet decided as to his route or the time of his beginning it. I am with very great esteem Dear Sir your friend & servt.,
          
            Th: Jefferson
          
        